533 S.E.2d 451 (2000)
243 Ga. App. 431
ELLIS
v.
The STATE.
No. A00A0232.
Court of Appeals of Georgia.
April 11, 2000.
*452 Jody D. Peterman, Valdosta, for appellant.
J. David Miller, District Attorney, James E. Hardy, Wesley J. Lewis, Assistant District Attorneys, for appellee.
PHIPPS, Judge.
Fritz Ellis was indicted for armed robbery, aggravated assault, hijacking a motor vehicle, entering a motor vehicle with intent to commit theft, and theft by taking a motor vehicle. On March 24, 1999, he pled guilty under North Carolina v. Alford[1] to armed robbery, entering a motor vehicle with intent to commit theft, and theft by taking a motor vehicle. The remaining charges were nolle prossed. On April 22, Ellis filed a timely notice of appeal. He asserts that the trial court committed procedural error by the manner in which it accepted his plea. We find no error and affirm Ellis's convictions.
Ellis asserts that the trial court erred by not attempting to resolve the conflict between his guilt and innocence and by failing to determine on the record whether he intelligently concluded his interests were served by entering an Alford plea. Ellis also asserts that the plea hearing record does not "strongly evidence[] [his] guilt."[2]
Under Alford, a guilty plea may be accepted from a defendant who claims innocence "when the defendant intelligently concludes it is in his best interest and the judge has inquired into the factual basis for the plea and sought to resolve the conflict between the plea and the claim of innocence. [Cit.]"[3] At Ellis's plea hearing, the prosecutor read the indictment into the record to provide the court with a factual basis for the plea, and Ellis affirmed that he was pleading guilty to the charges read. Because the reading of "the indictment provided ample information from which the trial court could discern that the facts alleged by the state actually satisfied the elements of the charges to which [Ellis] was pleading guilty," a sufficient factual basis was presented.[4]
Moreover, the court expressly found there was a factual basis for the plea. By investigating the factual basis for the plea and determining that one existed despite Ellis's unwillingness to admit guilt, the court did attempt to resolve the possibility of a conflict *453 between Ellis's plea and his guilt or innocence.[5]
As to voluntariness and intelligence, Alford pleas are judged by the same standard as routine guilty pleas"whether the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant. [Cits.]"[6] Here, the trial court expressly found that Ellis entered his plea "freely and voluntarily, knowingly and intelligently." The record supports a determination that Ellis's guilty plea was a voluntary and intelligent choice among the alternative courses of action open to him.[7]
Ellis pled pursuant to a negotiated plea agreement. Before he pled, the prosecutor read to him the indictment containing the particulars of the negotiated charges. Ellis responded that he understood the charges and that he was being charged as a party to those offenses. The court advised Ellis of his applicable constitutional rights although Ellis had indicated that his attorney had already advised him of his rights and that he was satisfied with his attorney's representation. Ellis indicated that he understood his rights and that he could have a trial by maintaining his earlier not guilty plea, that he understood the consequences of entering his plea, and that he was entering his plea freely and voluntarily without force from anyone. Before considering a sentence for Ellis, the court advised him that he could withdraw his plea if the court did not accept the negotiated sentence recommendation. Ultimately, Ellis was sentenced in conformity with the negotiated recommendation. The ten-year term of imprisonment represented the mandatory minimum for armed robbery.[8]
We find no error in the trial court's finding that Ellis's plea was freely, voluntarily, knowingly, and intelligently entered. Encompassed within that finding is the conclusion that Ellis found his interests to be served by entering an Alford plea.
For these reasons, we affirm the judgment of the trial court.
Judgment affirmed.
JOHNSON, C.J., and McMURRAY, Senior Appellate Judge, concur.
NOTES
[1]  400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
[2]  See Minchey v. State, 155 Ga.App. 632, 633(1), 271 S.E.2d 885 (1980).
[3]  Freeman v. State, 211 Ga.App. 716, 717(1), 440 S.E.2d 490 (1994); accord Alford, supra, 400 U.S. at 38, n. 10, 91 S. Ct. 160.
[4]  Green v. State, 265 Ga. 263, 265(2), 454 S.E.2d 466 (1995).
[5]  See Brower v. State, 230 Ga.App. 125, 126(1), 495 S.E.2d 600 (1998).
[6]  Alford, supra, 400 U.S. at 31, 91 S. Ct. 160.
[7]  See Green, supra, 265 Ga. at 263, 454 S.E.2d 466 (where voluntariness of guilty plea is challenged, there must be a record of guilty plea hearing adequate for reviewing court to determine whether (1) defendant has freely and voluntarily entered the plea with (2) an understanding of the nature of the charges against him and (3) an understanding of the consequences of his plea).
[8]  See OCGA § 16-8-41(b).